 1

 2

 3
                                                                   JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: CV 20-01565-CJC(PVCx)
                                                 )
12                                               )
     PADO, INC.,                                 )
13                                               )
                                                 )
14
                  Plaintiff,                     ) JUDGMENT
                                                 )
15
           v.                                    )
                                                 )
16                                               )
     SG TRADEMARK HOLDING CO.                    )
17                                               )
     LLC, et al.,                                )
18                                               )
                                                 )
19                Defendants.                    )
                                                 )
20                                               )
                                                 )
21

22
           Plaintiff Pado, Inc. brings this unfair competition and false advertising action
23
     against Defendants SG Trademark Holding Co. LLC, Wieder and Friedman Enterprise
24
     Inc., Herschel Friedman, Moshe Friedman, and unnamed Does. Defendants’ motion to
25
     dismiss for lack of personal jurisdiction came for consideration before this Court.
26

27
     //
28


                                                 -1-
 1   The Court hereby ORDERS that:
 2

 3        1.    Defendants’ motion to dismiss is GRANTED.
 4

 5        2.    This action is DISMISSED WITHOUT PREJUDICE, pursuant to Federal
 6              Rule of Civil Procedure 12(b)(2).
 7

 8        DATED:      March 24, 2020
 9                                             __________________________________
10                                                  CORMAC J. CARNEY
11                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -2-
